                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 1 of 16. PageID #: 1



OAO 241                                                                                                                         Page 1
(Rev. 10/07)


                                     Petition for Relief From a Conviction or Sentence
                                                By a Person in State Custody

                                   (Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)


                                                                Instructions

 1.            To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
               court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

 2.            You may also use this form to challenge a state judgment that imposed a sentence to be served in the future, but
               you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment
               that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
               court that entered the judgment.

 3.            Make sure the form is typed or neatly written.

 4.            You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
               prosecuted for perjury.

 5.            Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
               not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
               a brief or arguments, you must submit them in a separate memorandum.

 6.            You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
               proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
               must submit a certificate signed by an officer at the institution where you are confined showing the amount of

               money that the institution is holding for you. If your account exceeds $              , you must pay the filing fee.


 7.            In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
               entered by a different court (either in the same state or in different states), you must file a separate petition.

 8.            When you have completed the form, send the original and two copies to the Clerk of the United States District
               Court at this address:

                                                   Clerk, United States District Court for
                                                   Address
                                                   City, State Zip Code

 9.            CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that
               you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
               in this petition, you may be barred from presenting additional grounds at a later date.

 10.           CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
               should request the appointment of counsel.
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 2 of 16. PageID #: 2



OAO 241                                                                                                                                      Page 2
(Rev. 10/07)

                                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY

                     United States District Court                          District: Northern District of Ohio

 Name (under which you were convicted):                                                                        Docket or Case No.:
 Eddie Brownlee                                                                                               CR-16-604052-A

 Place of Confinement :                                                                      Prisoner No.:
 Richland Correctional Institution
                                                                                            A700152

 Petitioner (include the name under which you were convicted)              Respondent (authorized person having custody of petitioner)

                          Eddie Brownlee                              v.                               David Yost



 The Attorney General of the State of Ohio



                                                                   PETITION



 1.         (a) Name and location of court that entered the judgment of conviction you are challenging:
           Cuyahoga County Court of Common Pleas



               (b) Criminal docket or case number (if you know):           CR-16-604052-A

 2.            (a) Date of the judgment of conviction (if you know): 10/17/2016

               (b) Date of sentencing:     10/19/2016

 3.            Length of sentence:    Life without parole, plus 33 years

 4.            In this case, were you convicted on more than one count or of more than one crime?                       ✔ Yes
                                                                                                                        ’                ’    No

 5.         Identify all crimes of which you were convicted and sentenced in this case:
           Aggravated Murder, Conspiracy, Murder (2 counts), Felonious Assault, Aggravated Burglary, Kidnapping




 6.            (a) What was your plea? (Check one)

                                         ✔ (1)
                                         ’            Not guilty           ’      (3)        Nolo contendere (no contest)

                                         ’ (2)        Guilty               ’      (4)        Insanity plea
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 3 of 16. PageID #: 3



OAO 241                                                                                                                             Page 3
(Rev. 10/07)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

               you plead guilty to and what did you plead not guilty to?




               (c) If you went to trial, what kind of trial did you have? (Check one)

                        ✔ Jury
                        ’               ’ Judge only
 7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        ’     Yes       ✔
                                        ’    No

 8.            Did you appeal from the judgment of conviction?

                        ✔ Yes
                        ’               ’ No
 9.            If you did appeal, answer the following:

               (a) Name of court:      Court of Appeals of Ohio, Eighth Appellate District

               (b) Docket or case number (if you know):          CA-16-105116

               (c) Result:             Affirmed in Part, Reversed in Part, Remanded

               (d) Date of result (if you know):      3/1/2018

               (e) Citation to the case (if you know):

            (f) Grounds raised:
           Trial Court committed plain error in failing to instruct the jury on accomplice testimony after a plea-bargain;
           Trial court erred in failing to grant mistrial after learning that defense exhibits did not reach the jury during
           deliberations; Trial court deprived Appellant of constitutional due process rights when it failed to hold a
           hearing or grant a motion for mistrial; Trial court abused its discretion in failing to grant defense's request
           for a continuance the day of trial; Trial court committed plain error and the prosecutor misconduct in telling
           the jury that the judge was going to be able to assess the credibility of a witness; Ineffective assistance of
           counsel; Insufficient evidence existed for Appellant's conviction for aggravated murder, conspiracy, or
           murder; The trial court failed to merge allied offenses; Trial court engaged in unconstitutional vindictive
           sentencing.

               (g) Did you seek further review by a higher state court?           ✔ Yes
                                                                                  ’        ’ No
                        If yes, answer the following:

                        (1) Name of court:        The Supreme Court of Ohio

                        (2) Docket or case number (if you know):                 105116

                        (3) Result:
                             Jurisdiction declined

                        (4) Date of result (if you know):        8/29/2018
                     Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 4 of 16. PageID #: 4



OAO 241                                                                                                                         Page 4
(Rev. 10/07)

                        (5) Citation to the case (if you know):       2018-Ohio-739

                        (6) Grounds raised:
                            Omission of jury instruction was reversible error; Trial court prejudiced apellant by claiming it
                            could verify the truthfulness of witnesses testimony; Insufficient evidence for conviction;
                            Manifest Weight of the Evidence; Due Process violations; Trial Court erred in denying motion
                            for a mistrial; Abuse of Discretion in denying defense continuance of trial; Vindictive
                            Sentencing.

               (h) Did you file a petition for certiorari in the United States Supreme Court?          ’ Yes         ✔ No
                                                                                                                     ’
                        If yes, answer the following:

                        (1) Docket or case number (if you know):

                        (2) Result:



                        (3) Date of result (if you know):

                        (4) Citation to the case (if you know):

 10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

               concerning this judgment of conviction in any state court?              ’ Yes           ✔ No
                                                                                                       ’
 11.           If your answer to Question 10 was "Yes," give the following information:

               (a)      (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’    Yes      ’ No
                        (7) Result:

                        (8) Date of result (if you know):
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 5 of 16. PageID #: 5



OAO 241                                                                                                                    Page 5
(Rev. 10/07)

               (b) If you filed any second petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’    Yes       ’ No
                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 6 of 16. PageID #: 6



OAO 241                                                                                                                          Page 6
(Rev. 10/07)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’    Yes       ’ No
                        (7) Result:

                        (8) Date of result (if you know):

               (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

               or motion?

                        (1) First petition:     ’ Yes          ’ No
                        (2) Second petition:    ’ Yes          ’ No
                        (3) Third petition:     ’ Yes          ’ No
               (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
               laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
               supporting each ground.

               CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
               remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
               grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE:
  Petitioner was deprived of a fundamentally fair trial,as guaranteed by the U.S. Constitution's 5th Amendment.

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

  See corresponding brief in support




 (b) If you did not exhaust your state remedies on Ground One, explain why:
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 7 of 16. PageID #: 7



OAO 241                                                                                                                              Page 7
(Rev. 10/07)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ✔ Yes
                                                                                                         ’            ’      No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        ’     Yes      ✔
                                       ’     No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’ Yes        ’      No

               (4) Did you appeal from the denial of your motion or petition?                            ’ Yes        ’      No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’ Yes        ’      No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 8 of 16. PageID #: 8



OAO 241                                                                                                                              Page 8
(Rev. 10/07)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:
  Petitioner was denied due process of law where the coviction obtained in want of constitutionally sufficient
  evidence.
 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

  See corresponding brief in support.




 (b) If you did not exhaust your state remedies on Ground Two, explain why:




 (c)           Direct Appeal of Ground Two:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           ✔ Yes
                                                                                                        ’             ’     No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        ’     Yes      ✔
                                       ’     No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:
                   Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 9 of 16. PageID #: 9



OAO 241                                                                                                                           Page 9
(Rev. 10/07)

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’ Yes       ’       No

               (4) Did you appeal from the denial of your motion or petition?                            ’ Yes       ’       No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’ Yes      ’        No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

               have used to exhaust your state remedies on Ground Two




 GROUND THREE:
 Ineffective assistance of counsel

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

  See corresponding brief in support
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 10 of 16. PageID #: 10



OAO 241                                                                                                                          Page 10
(Rev. 10/07)

 (b) If you did not exhaust your state remedies on Ground Three, explain why?




 (c)           Direct Appeal of Ground Three:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           ✔
                                                                                                        ’    Yes      ’ No
               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        ’     Yes      ✔
                                       ’     No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                ’ Yes         ’ No
               (4) Did you appeal from the denial of your motion or petition?                           ’ Yes         ’ No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ’ Yes          ’ No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 11 of 16. PageID #: 11



OAO 241                                                                                                                          Page 11
(Rev. 10/07)

               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Three:




 GROUND FOUR:
  The Petitioner's right to be presumed innocent was violated where a burden-shift occurred so as to relieve the
  government of its duty to demonstrate that the murder actually occurred at the petitioner's behest and not on the
  basis of an independent animus owned by the shooter himself.
 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
  See brief in support.




 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)           Direct Appeal of Ground Four:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           ✔
                                                                                                        ’    Yes      ’ No
               (2) If you did not raise this issue in your direct appeal, explain why:



 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        ’     Yes      ✔ No
                                       ’
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 12 of 16. PageID #: 12



OAO 241                                                                                                                      Page 12
(Rev. 10/07)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’ Yes       ’ No
               (4) Did you appeal from the denial of your motion or petition?                            ’ Yes       ’ No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’ Yes      ’ No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 13 of 16. PageID #: 13



OAO 241                                                                                                                            Page 13
(Rev. 10/07)

 13.           Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?    ✔ Yes
                                                 ’              ’ No
                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them:




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so,

                         ground or grounds have not been presented, and state your reasons for not presenting them:




 14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?           ’ Yes      ✔ No
                                                                         ’
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




 15.           Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?              ’ Yes      ✔ No
                                                                         ’
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

               raised.
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 14 of 16. PageID #: 14



OAO 241                                                                                                                         Page 14
(Rev. 10/07)

 16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:



               (b) At arraignment and plea:



               (c) At trial:
                   Fernando Mack, 1220 W 6th St, Cleveland, OH 44113


               (d) At sentencing:
                   Fernando Mack, 1220 W 6th St, Cleveland, OH 44113


               (e) On appeal:
                   Rick Ferrara, 2077 East 4th St., Second Floor, Cleveland, OH 44114


               (f) In any post-conviction proceeding:



               (g) On appeal from any ruling against you in a post-conviction proceeding:




 17.           Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            ’ Yes         ✔ No
                                                     ’
               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 ’ Yes         ’      No

 18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

               the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 15 of 16. PageID #: 15



OAO 241                                                                                                                     Page 15
(Rev. 10/07)




 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.           § 2244(d) provides in

 part that:

               (1)   A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                     custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                     (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                              of the time for seeking such review;

                     (B)      the date on which the impediment to filing an application created by State action in violation of
                              the Constitution or laws of the United States is removed, if the applicant was prevented from
                              filing by such state action;

                     (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                              Court, if the right has been newly recognized by the Supreme Court and made retroactively
                              applicable to cases on collateral review; or

                     (D)      the date on which the factual predicate of the claim or claims presented could have been
                              discovered through the exercise of due diligence.
                 Case: 1:19-cv-01993-JRA Doc #: 1 Filed: 08/29/19 16 of 16. PageID #: 16



OAO 241                                                                                                                         Page 16
(Rev. 10/07)

               (2)   The time during which a properly filed application for State post-conviction or other collateral review
                     with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                     limitation under this subsection.

 Therefore, petitioner asks that the Court grant the following relief:
 Reverse the conviction on the instant case, and remand the proceedings back to the trial court for further
 proceedings.



 or any other relief to which petitioner may be entitled.




                                                                   /s/Christopher McNeal, Esq. (0096363)

                                                                          Signature of Attorney (if any)




 I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

 Writ of Habeas Corpus was placed in the prison mailing system on                                       (month, date, year).




 Executed (signed) on                                   (date).




                                                                              Signature of Petitioner

 If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
